                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                    AT GREENEVILLE

BEVERLY M. BOWMAN,                                      )
                                                        )
                Plaintiff,                              )
                                                        )
v.                                                      )      No. 2:20-CV-079-DCP
                                                        )
KILOLO KIJAKAZI,                                        )
Acting Commissioner of Social Security,                 )
                                                        )
                Defendant.                              )

                                              JUDGMENT

        For the reasons stated in the Memorandum Opinion entered contemporaneously herewith,

Plaintiff’s Motion for Judgment on the Pleadings [Doc. 21] is GRANTED IN PART, and the

Commissioner’s Motion for Summary Judgment [Doc. 23] is DENIED. This case is

REMANDED to the SSA for the ALJ to re-evaluate whether Plaintiff meets the requirements of

Listings 2.02 and 2.03. Overall, in order to facilitate meaningful review, the ALJ should identify

the applicable listed impairments and consider the record as a whole in determining whether

Plaintiff satisfied the requisite Listing criteria.

        IT IS SO ORDERED.

                                                 ENTER:

                                                 _________________________
     ENTERED AS A JUDGMENT                       Debra C. Poplin
         s/ /H$QQD5:LOVRQ                     United States Magistrate Judge
        CLERK OF COURT




Case 2:20-cv-00079-DCP Document 26 Filed 07/30/21 Page 1 of 1 PageID #: 364
